Citation Nr: 0719020	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970 and from July 1981 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

In the April 2007 Appellant's Brief, the veteran's accredited 
representative notes that the veteran's right ear hearing 
loss now meets the regulatory requirements set forth in 
38 C.F.R. § 3.385 (2006).  The representative argues that the 
issue of service connection for the veteran's right ear 
hearing loss is inextricably intertwined with the issue on 
appeal.  The Board is uncertain as to whether this statement 
was intended to be a request to reopen the veteran's 
previously denied claim for right ear hearing loss.  Thus, 
the Board asks that the veteran and his representative, if 
any, be contacted and asked to clarify whether the veteran is 
requesting VA reopen this previously disallowed claim.

With respect to whether the issues are "inextricably 
intertwined," the Board observes that the veteran's service-
connected left ear hearing loss disability evaluation may 
change if right ear hearing loss is also service-connected.  
However, if service connection was granted for right ear 
hearing loss, the assignment of a disability evaluation would 
take into account the hearing impairment in both ears and 
assign one bilateral evaluation.  No separate action would be 
required on the part of the veteran regarding any appropriate 
adjustment of the severity of his left ear hearing loss 
evaluation.  Thus, there would be no prejudice to the veteran 
in deciding the current claim on appeal, and a remand 
regarding the initial evaluation for left ear hearing loss is 
therefore unnecessary.  Further, the Board observes that the 
record indicates that the veteran has Level I hearing in the 
right ear.  Thus, even if right ear hearing loss were service 
connected it would not result in a change in the evaluation 
for the veteran's service connected hearing loss when 
combined with Level II hearing acuity in the left ear.  
Therefore, the issue of service connection for right ear 
hearing loss is not inextricably intertwined with the current 
issue on appeal.




FINDING OF FACT

The veteran's left ear hearing loss is productive of Level II 
hearing acuity.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.85, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a March 2005 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include records from other 
government agencies, employers, or private doctors, then VA 
would make reasonable efforts to obtain the records from the 
sources identified, but that he ultimately is responsible for 
substantiating his claim.  The March 2005 letter also 
expressly notified the veteran of the need to submit any 
pertinent evidence in his possession.  

The Board notes that the March 2005 letter was sent to the 
veteran after the June 2002 rating decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in March 2005 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran in May 2005.  See Pelegrini II, 
supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
regard, the veteran's service medical records are associated 
with the claims folder, as well as a February 2005 private 
audiological evaluation report submitted by the veteran.  The 
veteran has not identified any additional, relevant evidence 
that must be obtained before deciding his claim.  Finally, 
the veteran was provided two VA examinations in conjunction 
with his claim; the March 2005 VA examination was for the 
specific purpose of rating his current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran's service-connected left ear hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2006).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

As an initial matter, the Board notes that the veteran's 
right ear is not service-connected for hearing loss.  
According to 38 C.F.R. § 4.85(f), VA will assign a numeric 
designation of I to an ear that is not service-connected for 
hearing loss for purposes of determining the veteran's 
disability evaluation from Table VII.  There is, however, an 
exception to this rule, and the veteran's representative 
asserts in the April 2007 Appellant's Brief that this 
exception applies in the instant case.  According to 
38 C.F.R. § 3.383(a)(3) (2006), compensation is payable for 
combinations of service-connected and nonservice-connected 
hearing loss disabilities as if both disabilities were 
service-connected provided that the veteran's hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more and hearing impairment in the 
nonservice-connected ear meets the provisions of 38 C.F.R. 
§ 3.385.  

In the present case, the Board notes that the veteran's 
audiogram at the most recent March 2005 VA examination 
demonstrates that the veteran's nonservice-connected right 
ear hearing loss meets the regulatory threshold for hearing 
impairment.  See 38 C.F.R. § 3.385.  However, as will be 
discussed below, the veteran's service-connected left ear 
hearing loss is not compensable to a degree of 10 percent or 
more when evaluated individually.  The Board will therefore 
continue to apply a numeric designation of I for purposes of 
determining the veteran's disability evaluation from Table 
VII.  The Board observes that regardless of whether 38 C.F.R. 
§ 3.383 is for application the veteran's demonstrated right 
ear loss is, at most, productive of level I hearing loss.  
Thus, the application of 38 C.F.R. § 3.383(a)(3) and 
38 C.F.R. § 4.85 produce the same result.

Turning to the record, the Board observes that the veteran's 
service medical records are replete with audiological 
evaluations.  Additionally, there are two VA audiological 
examination reports of record as well as a February 2005 
private evaluation.  After careful review of all the 
audiological evaluations of record, the Board notes that his 
most recent examination, a March 2005 VA examination, 
demonstrates the worst left ear hearing loss.  Thus, for the 
sake of brevity, the Board will only discuss the results of 
this examination with regards to the Rating Schedule.

On the audiological evaluation in March 2005, pure tone 
thresholds for the left ear, in decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
10
25
60
85
45
Speech audiometry revealed speech recognition ability of 86 
percent in the left ear.  Entering the average pure tone 
threshold and speech recognition ability into Table VI 
reveals the highest numeric designation of hearing impairment 
for the left ear is II.  See 38 C.F.R. § 4.86(a).  As 
discussed above, the Board will assign the veteran's right 
ear a numeric designation of I pursuant to 38 C.F.R. 
§ 4.85(f) for purposes of determining his disability 
evaluation from Table VII.  Entering the category 
designations for each ear into Table VII results in a zero 
percent disability rating under Diagnostic Code 6100.

The Board acknowledges the veteran's statements that he is 
entitled to an evaluation in excess of zero percent for his 
left ear hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected left ear 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the veteran's left 
ear hearing loss.  The preponderance of the evidence is 
against his claim for a compensable rating.  Consequently, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


